Citation Nr: 0110212	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  00-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability manifested by calf muscle/leg pain.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

FINDINGS OF FACT

1.  An unappealed October 1995 RO decision denied service 
connection for disability manifested by calf muscle/leg pain.

2.  Evidence received since the October 1995 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The October 1995 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for disability manifested by calf 
muscle/leg pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In light 
of the Board's favorable decision, with respect to finding 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection for disability 
manifested by calf muscle/leg pain, the Board concludes that 
the VA has complied with the VCAA as it relates to the 
reopening of the veteran's claim.

An October 1995 RO decision denied service connection for 
disability manifested by calf muscle/leg pain.  The veteran 
was notified of that decision and his appellate rights, but 
he did not initiate an appeal and that decision is final.

The evidence of record prior to the October 1995 RO decision 
included the veteran's service medical records, private 
hospital records, lay statements, and statements from the 
veteran.  The evidence also included reports of August 1994 
VA orthopedic and nephrology examinations.  The veteran's 
claim was denied in October 1995 on the basis that the 
evidence did not demonstrate that the veteran had chronic 
disability during service or that any currently manifested 
disability was related to his active service, including any 
injury he experienced as a result of a reported explosion 
while on board ship.

Subsequent to the October 1995 RO decision, the veteran has 
submitted additional statements, as well as statements from a 
private physician, indicating that it was the physician's 
opinion that the veteran had current disability that is 
related to his reported blast injury sustained in December 
1944, as well as being related to spinal fluid leakage that 
occurred during the veteran's active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d) (2000).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  With 
consideration of competent medical evidence identifying 
current disability as being the cause of the veteran's leg 
pain and relating this current disability to the veteran's 
reported blast injury in December 1944, the Board concludes 
that this evidence is new and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of current disability that results in the veteran's 
leg pain.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
disability manifested by calf muscle/leg pain is granted.  To 
this extent only, the appeal is granted.


REMAND

Statements received from the veteran and his brother, in 
March 1995, reflect that the veteran had received treatment 
from H. Merliss, .D.O., a private osteopath, from 1946 to 
1987.  The veteran indicated that Dr. Merliss was no longer 
in practice, but it is unclear if this reference to no longer 
being in practice means that treatment records are 
unavailable.  Reference was also made to private hospital 
care in 1973 and these records have been associated with the 
veteran's claims file.

Letters from E. G. Aguilar, M.D., a private physician, dated 
in June 1999 and March 2000, have been received.  A consent 
for release of records, received in June 1999, reflects that 
the veteran has been receiving treatment from Dr. Aguilar 
from 1998 until the present.  The record does not indicate 
that an attempt has been made to obtain treatment records 
from Dr. Aguilar.

In a December 1995 statement, the veteran indicates that he 
was injured in December 1944, while on board a ship docked in 
Antwerp, Belgium, when a V2 bomb hit the ship.  He indicates 
that approximately 3 1/2 months later, while on board an 
aircraft carrier, he received spinal injections to relieve 
leg pain.  The record does not indicate that an attempt has 
been made to have the veteran identify the names of the above 
referenced vessels or that an attempt has been made to obtain 
the veteran's service personnel records to determine what 
ships he was assigned to during the pertinent timeframe.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

2.  The RO should attempt to obtain the 
veteran's service personnel records.

3.  The RO should contact the veteran and 
request the address for H. Merliss, D.O.  
After obtaining any necessary 
authorization, the RO should contact 
Dr. Merliss and request copies of all 
records relating to any treatment of the 
veteran from 1946 until 1987, unless the 
veteran does not reply or indicates that 
such records are not available.

4.  After obtaining any necessary 
authorization, the RO should contact 
E. G. Aguilar, M.D., and request copies 
of all records relating to treatment of 
the veteran from 1998 until the present.

5.  The RO should contact the veteran and 
request that he identify the name of the 
vessel to which he was assigned in 
December 1944 when the vessel was struck 
by a V2 bomb resulting in his reported 
injury as well as the name of the 
aircraft carrier to which he was assigned 
approximately 3 1/2 months thereafter and 
upon which he was administered spinal 
injections.

6.  The RO should attempt to ascertain, 
based upon the veteran's service 
personnel records and his response to the 
question previously asked, the identity 
of the vessel to which he was assigned in 
December 1944 and the identity of the 
aircraft carrier to which he was assigned 
approximately 3 1/2 months thereafter.  
If the identity of the vessel to which he 
was assigned in December 1944 is 
ascertained, the RO should attempt to 
obtain copies of the deck logs for that 
vessel for the month of December 1944.  
If the identity of the aircraft carrier 
to which the veteran was assigned 
approximately 3 1/2 months thereafter is 
obtained, the RO should attempt to obtain 
copies of any service medical records 
that may have been created as a result of 
treatment provided the veteran aboard 
that aircraft carrier.

7.  Then, the veteran should be afforded 
an appropriate VA examination to 
determine the existence and etiology of 
any current disability manifested by calf 
muscle/leg pain.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently has disability that is 
manifested by calf muscle/leg pain.  If 
such disability is identified, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that such disability existed during 
the veteran's active service from March 
1943 to November 1945 or is related to 
his active service.  A complete rationale 
should be provided for all opinions 
given.

8.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal on a de novo basis.

9.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


